DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to applicant's amendment of claims 15-16 and 40. Claims 1-14, 23-34 and 41 are cancelled. Claims 15-22 and 35-40 are pending in this application.
Response to Amendment
The amendment filed 12/10/2021 has been entered. Claims 15-16 and 40 have been amended. Claims 1-14, 23-34 and 41 are cancelled. Claims 15-22 and 35-40 are pending in this application. Applicant’s amendments to the claims 15 and 35 have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 09/10/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cate on 12/15/2021.

1. - 14. (Canceled)
15. (Currently amended) A pneumatic vehicle tire of a radial type of construction comprising a profiled tread, sidewalls, bead regions and an airtight inner layer which forms an inner side facing an interior space of the pneumatic vehicle tire, wherein ribs are formed on the airtight inner layer by being imprinted an inner side opposite from the profiled tread; 

wherein the ribs are formed on an inner side of the airtight inner layer; 

grooves are only formed on the circumferential region of the inner side opposite from the profiled tread and positioned between the sound the inner  the circumferential region ;

the ribs are formed on the inner side at least partially within the circumferential region; 

the sound absorber comprises a thermoplastic foam and is adhesively attached to the inner layer in at least the circumferential region where the grooves are formed by an adhesive bonding layer; 

the sound absorber having a constant width b1 over the circumference of the tire and having a thickness between 5% and 20% of the constant width b1.

16. (Currently amended) The pneumatic vehicle tire as claimed in claim 15, wherein a middle circumferential region of the airtight inner layer is at least partially free from the ribs.

17. (Previously presented) The pneumatic vehicle tire as claimed in claim 15, wherein a plurality of inner grooves are formed in a middle circumferential region of the airtight inner layer.

18. (Previously presented) The pneumatic vehicle tire as claimed in claim 17, wherein the inner grooves cross the ribs.

19. (Previously presented) The pneumatic vehicle tire as claimed in claim 17, wherein the inner grooves have, a width (b4) of 2 mm to 4 mm.



21. (Previously presented) The pneumatic vehicle tire as claimed in claim 17, wherein the inner grooves have a depth (t) with respect to the level of the inner side of the airtight inner layer of 0.5 mm to 1 mm.

22. (Previously presented) The pneumatic vehicle tire as claimed in claim 17, wherein the grooves have a round, semicircular, cross section.

Claims 23-34 (Canceled)

35. (Previously presented) The pneumatic vehicle tire as claimed in claim 15, wherein the ribs are imprinted from grooves of the heating bladder to facilitate dissipation of air during the vulcanization.

36. (Previously presented) The pneumatic vehicle tire as claimed in claim 15, wherein the ribs are formed having an axial direction with an acute angle of 30 degrees to 45 degrees.



38. (Previously presented) The pneumatic vehicle tire as claimed in claim 15, the grooves run in a circumferential direction parallel to one another.

39. (Previously presented) The pneumatic vehicle tire as claimed in claim 15, the grooves run in an axial direction.

40. (Currently amended) The pneumatic vehicle tire as claimed in claim 15, further comprising the adhesive bonding layer between within the circumferential region is 

41. (Canceled)

Allowable Subject Matter
Claims 15-22 and 35-40 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 15 with particular attention to the structural limitations of “an airtight inner layer which forms an inner side facing an interior space of the pneumatic vehicle tire, wherein ribs are formed on the airtight inner layer by being imprinted during the vulcanizing of the pneumatic vehicle tire in a tire heating mold, and wherein a sound absorber is provided which extends in an annular manner on a circumferential region of an inner side opposite from the profiled tread; wherein the ribs are formed on an inner side of the airtight inner layer; grooves are only formed on the circumferential region of the inner side opposite from the profiled tread and positioned between the sound absorber and the inner side opposite from the profiled tread of the circumferential region; the ribs are formed on the inner side at least partially within the circumferential region; the sound absorber comprises a thermoplastic foam and is adhesively attached to the inner layer in at least the circumferential region where the grooves are formed by an adhesive bonding layer; the sound absorber having a constant width over the circumference of the tire and having a thickness between 5% and 20% of the constant width”.
The closest prior art of record is considered to be Yukawa et al. (US 2005/0161138 A1 – of record) which discloses a tire tread having the structure of a pneumatic tire of radial construction having the structure of: pairs of sidewalls 2s and bead portions 2b, a profiled tread 2t and an inner 
And Hashimoto (JP 2015-20731 - of record) which discloses a pneumatic vehicle tire of a radial type of construction, comprising a profiled tread 13, sidewalls 12, bead regions 11, an airtight inner layer which forms an inner side facing an interior space of the pneumatic vehicle tire, circumferential member 4 which is disposed along the circumferential direction of the tire – (construed as a sound absorber which extends in an annular manner on a circumferential region of the inner side opposite from the profiled tread). The tire is further configured to have circumferential protrusions 5 which are formed on the inner surface of the tire – (construed as ribs formed on an inner side of the airtight inner layer).
However, neither Yukawa or Hashimoto discloses the grooves are only formed on the circumferential region of the inner side opposite from the profiled tread and positioned between the sound absorber and the inner side opposite from the profiled tread of the circumferential region; the ribs are formed on the inner side at least partially within the circumferential region; the sound absorber comprises a thermoplastic foam and is adhesively attached to the inner layer in at least the circumferential region where the grooves are formed by an adhesive bonding layer; the sound absorber having a constant width over the circumference of the tire and having a thickness between 5% and 20% of the constant width. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 15 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749